UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Verso Paper Corp. (Exact name of registrant as specified in its charter) Delaware 001-34056 75-3217389 (State of Incorporation or Organization) (Commission File Number) (IRS Employer Identification Number) Verso Paper Holdings LLC (Exact name of registrant as specified in its charter) Delaware 333-142283 56-2597634 (State of Incorporation or Organization) (Commission File Number) (IRS Employer Identification Number) 6775 Lenox Center Court, Suite 400 Memphis, Tennessee 38115-4436 (Address, including zip code, of principal executive offices) (901) 369-4100 (Registrants’ telephone number, including area code) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Verso Paper Corp. þ Yeso No Verso Paper Holdings LLC þ Yeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Verso Paper Corp. oYeso No Verso Paper Holdings LLC oYeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: Verso Paper Corp. Large accelerated filero Accelerated filero Non-accelerated filerþ Smaller reporting company o (Do not check if a smaller reporting company) Verso Paper Holdings LLC Large accelerated filero Accelerated filero Non-accelerated filerþ Smaller reporting company o (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Verso Paper Corp. o Yes þ No Verso Paper Holdings LLC o Yes þ No As of April 29, 2011, Verso Paper Corp had 52,625,108 outstanding shares of common stock, par value $0.01 per share, and Verso Paper Holdings LLC had one outstanding limited liability company interest. This Form 10-Q is a combined quarterly report being filed separately by two registrants: Verso Paper Corp. and Verso Paper Holdings LLC. References to “Verso Paper” refer to Verso Paper Corp., a Delaware corporation, and its subsidiaries.References to “Verso Finance One” refer to Verso Paper Finance Holdings One LLC and its subsidiaries.Verso Finance One is a direct, wholly-owned subsidiary of Verso Paper.References to “Verso Finance” refer to Verso Paper Finance Holdings LLC, a Delaware limited liability company, and its subsidiaries.Verso Finance is a direct, wholly-owned subsidiary of Verso Finance One.References to “Verso Holdings” refer to Verso Paper Holdings LLC, a Delaware limited liability company, and its subsidiaries.Verso Holdings is a direct, wholly-owned subsidiary of Verso Finance.Unless otherwise noted, references to “Company,” “we,” “us,” and “our” refer to Verso Paper including Verso Holdings, a separate public-reporting company.Other than Verso Paper’s common stock transactions, Verso Finance’s debt obligation and related financing costs and interest expense, Verso Holdings’ loan to Verso Finance, and the debt obligation of Verso Holdings’ consolidated variable interest entity to Verso Finance, the assets, liabilities, income, expenses and cash flows presented for all periods represent those of Verso Holdings in all material respects.Unless otherwise noted, the information provided pertains to both Verso Paper and Verso Holdings. Forward-Looking Statements In this quarterly report, all statements that are not purely historical facts are forward-looking statements within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934.Forward-looking statements may be identified by the words “believe,” “expect,” “anticipate,” “project,” “plan,” “estimate,” “intend,” and similar expressions.Forward-looking statements are based on currently available business, economic, financial, and other information and reflect management’s current beliefs, expectations, and views with respect to future developments and their potential effects on us.Actual results could vary materially depending on risks and uncertainties that may affect us and our business.For a discussion of such risks and uncertainties, please refer to “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and other sections of this quarterly report and to Verso Paper’s and Verso Holdings’ other filings with the Securities and Exchange Commission.We assume no obligation to update any forward-looking statement made in this quarterly report to reflect subsequent events or circumstances or actual outcomes. 2 TABLE OF CONTENTS PART I. FINANCIAL INFORMATION Page Item 1.
